Citation Nr: 1327468	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  10-03 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an eye disorder.  

2.  Entitlement to service connection for a left elbow disability, to include as secondary to a service-connected left shoulder, left upper extremity, and/or cervical spine disability.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from March 1972 to March 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board remanded the appeal in May 2012 and February 2013.

The Board has reviewed the contents of the Veteran's Virtual VA file and found that it contains additional medical evidence that has been considered by the RO in the most recent supplemental statement of the case (SSOC) dated May 2013.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Given that the Veteran left his scheduled VA orthopedic examination after what appeared to be an emergency, the Board will direct that he be afforded another opportunity to report for this necessary development. 

Additional development is necessary prior to analyzing the claim of service connection for a vision disorder.  The RO/AMC will therefore conduct the development directed below. 

The case is REMANDED for the following action:

1.  Return the claims folder to the VA vision examiner who conducted the June 2012 examination and authored the April 2013 addendum. Provide the following information and request to the examiner.  

In your addendum of April 2013, you  concluded that the Veteran's left eye disorder is less likely as not caused by or a result of the blunt trauma sustained to the left eye while in the military.  
However, you also found that based on the history of blunt trauma to the left eye sustained in the military and the monocular nature of the left eye cataract, it was reasonable to conclude that the "trauma may be a contributing factor to the occurrence of the [left] eye cataract and its subsequent removal in 2009."  

Because the law requires that VA consider whether any in-service incident may have CONTRIBUTED TO OR AGGRAVATED a  disorder (as well as CAUSED a disorder), please clarify whether the in-service incident of blunt trauma to the left eye CONTRIBUTED IN ANY WAY (CAUSAL OR AGGRAVATIONAL) AND IF SO, TO WHAT MEASUREABLE DEGREE, TO any left eye disorder.  

As to other eye disorders, the examiner provided no etiological opinion because they were not noted on the previous June 2012 VA examination report.  

While you also observed that there were no additional eye disorders based on the results from a previous VA examination report, the law requires that VA consider whether, AT ANY TIME SINCE SUBMISSION OF THE CLAIM, THE VETERAN HAS HAD ANY RESIDUALS OF ANY IN-SERVICE EYE INCIDENTS OR SYMPTOMS of allergic conjunctivitis, blepharitis, and a right eye chalazion, which were also noted in treatment records,. 

Your attention is invited to the following:

* The Veteran's service treatment records show treatment for a right eye injury in September 1977.

* From May 1991 to December 1991, service treatment records show treatment for eye redness, episcleritis, and/or allergic conjunctivitis.

* A service treatment record dated June 1993 shows treatment for a superficial laceration of the left upper eyelid.

* May 2007 records from the Womack Army Medical Center show a diagnosis of blepharitis in both eyes.  

2.  Reschedule the Veteran for a VA examination  
to determine the etiology of his left elbow disability.  

a.  The claims folder, and a copy of this remand, must be available to the examiner for review in conjunction with the examination.  The examiner MUST take a complete history from the Veteran as to the onset, nature, and progression of symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran regarding his left elbow disability, the examiner must state this, with a fully reasoned explanation.  All appropriate tests and studies should be accomplished.  

b.  The examiner is advised of the following:

* A December 1995 nerve study and electromyogram (EMG) testing reveal significantly reduced left ulnar motor conduction velocity in the across elbow segment, consistent with a left ulnar entrapment at or about the elbow affecting the myelin only, with no evidence of axonal involvement.  

* An August 2007 private medical record from Pinehurst Surgical Center shows a diagnosis of neuritis and neuralgia.  

* A December 2007 NCS (nerve conduction study)/EMG reveal findings consistent with a moderately severe C6/C7 radiculopathy as well as superimposed bilateral cubital tunnel syndrome and bilateral carpal tunnel syndrome of mild to moderate degree.  

* An April 2008 private medical record from Pinehurst Surgical Center shows diagnoses of carpal tunnel syndrome, cubital tunnel syndrome, ulnar neuropathy, and cervical radiculitis.  

* The Veteran's July 2009 DRO testimony that his left elbow is numb and that he believes it is related to his left wrist disability.  

c.  After a review of the examination findings and the entire evidence of record, the examiner must clearly state whether the Veteran's left cubital tunnel syndrome with ulnar neuropathy may be considered a separate and distinct disability from his service-connected paresthesias of the left upper extremity with status-post excision of a ganglion cyst of the left wrist with carpal tunnel syndrome, his currently service-connected degenerative joint disease of the cervical spine, and his service-connected residuals of a left shoulder disability.  

If so, the examiner must provide an opinion as to whether such disorder had its onset or was aggravated during active service; is otherwise related to any incident of service; or was caused or aggravated by a service-connected disability to specifically include paresthesias of the left upper extremity with status-post excision of a ganglion cyst of the left wrist with carpal tunnel syndrome, degenerative joint disease of the cervical spine, and residuals of a left shoulder disability.  

The examiner must also provide an opinion as to whether left elbow arthritis began within one year after discharge from active service.  

An explanation must be provided for any opinion or conclusion expressed.  

3.  After completion of these remand directives, review the report and undertake any other appropriate development.  If the claims are not decided favorably to the Veteran, issue a supplemental statement of the case (SSOC) and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



